Citation Nr: 0101920	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-18 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

The veteran seeks an increased evaluation for his service-
connected left knee disability.  Service connection was 
granted for a left knee disability in August 1989, and a 10 
percent evaluation was assigned.  He was examined by VA in 
April 1990, and again in April 1995.  In September 1998, the 
veteran requested an increased evaluation for his service-
connected left knee disability, indicating that his condition 
had worsened.  While VA outpatient treatment records were 
secured, the RO has not scheduled the veteran for a VA 
examination for disability evaluation.  

The Board finds that further evidentiary development is 
required.  This is so because the available medical evidence 
does not provide an adequate basis for determining the 
current degree of the veteran's disability.  In addition, it 
does not contain information relating to application of 38 
C.F.R. §§ 4.40, 4.45 (2000).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") has held that, when evaluating joints on the 
basis of limited motion, VA has a duty to determine whether 
the joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (1999).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

In addition, the veteran may be entitled to separate ratings 
for arthritis and instability.  In this regard, the Board 
would point out that, in a precedent opinion, the General 
Counsel of VA held that a veteran who has arthritis and 
instability in his knees may receive separate ratings under 
Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  Moreover, the VA General Counsel has 
since held, that separate ratings are only warranted in these 
types of cases when the veteran has limitation of motion in 
his knees to at least meet the criteria for a zero-percent 
rating under Codes 5260 or 5261, or (consistent with DeLuca 
v. Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 
4.59) where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  The Court has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations, including examinations 
by specialists when indicated, and to obtain medical records 
to which the veteran has referred or which may be pertinent 
to the issues.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his left knee 
disability.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran which 
are not currently of record.   Once 
received, these records should be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for an examination by a board certified 
orthopedist, if available, to evaluate 
the veteran's service-connected left knee 
disability.  All indicated studies, 
including complete X-rays, should be 
performed.  Range of motion should be 
documented in degrees and the examiner 
should note any instability, or painful 
motion.  The examiner should make all 
findings necessary to determine the 
current severity of the left knee 
debility.  See DeLuca, supra.  The 
examiner should describe any recurrent 
subluxation or lateral instability in 
terms of "slight," "moderate," or 
"severe" disability.  Any pain with 
motion should be noted.  The examiner 
should indicate whether the left knee 
exhibits weakened movement, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If these determinations 
cannot be made, the examiner should so 
indicate and explain why this cannot be 
done.  The examiner should also explain 
whether there is adequate pathology 
demonstrated to support each of the 
veteran's functional losses.  The 
rationale for the examiner's opinions 
should be explained in detail.  The 
examiner is requested to completely 
review the claims folder and a copy of 
this remand in conjunction with the 
examination.  The examiner should also 
comment on the veteran's employability.  
A complete rationale for all opinions and 
conclusions expressed should be given.  

3.  The veteran must be informed of the 
potential consequences of his failure to 
report for the scheduled examination, and 
a copy of this notice must be associated 
with the claims file.  

4.  After the examination has been 
completed, the RO should review the 
examination report to ensure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  (Consideration should 
be given to DeLuca as well as whether 
separate ratings ought to be assigned for 
the left knee. VAOPGCPREC 23-97.) 



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




